Citation Nr: 1706863	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder injury.

2.  Entitlement to service connection for right wrist pain.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left 5th finger injury.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to April 2005.  He is the recipient of the Global War on Terrorism Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Duty to Assist

The only post-service treatment notes are private treatment records and records from Portsmouth Naval Medical Center and Kenner Army Health Clinic dated through January 2010.  In his April 2012 statement, the Veteran reported that he had been working two jobs and so had been too busy to seek medical care, but that in September 2012 when his son would start working, the Veteran would start taking care of himself.  Accordingly, the Veteran should be asked to identify all VA and private records relevant to treatment received since January 2010 and to authorize release of those records, as necessary, if he wishes VA to obtain them on his behalf. 

Right shoulder, wrist, and ankle disabilities

Service treatment records reveal that the Veteran suffered a right shoulder injury as a result of falls in October 2002 and December 2003 and complained of right shoulder pain in March 2004, April 2004, and June 2004.   The April 2004 diagnosis was chronic right AC arthropathy, r/o labral tear.  A right wrist injury was noted after a fall in November 1988.  A sprained right ankle was diagnosed in December 1985, along with injuries to an unspecified ankle in September 1985 and June 1986.  

The limited post-service treatment evidence of record does not reflect a current diagnosis of a right shoulder, right wrist, or right ankle disability, but in his April 2012 statement, the Veteran asserted that has pain and limited range of motion in the right shoulder and that it bothers him daily.  He also indicated that he has had more ankle injuries than he can count, which is suggestive of constant pathology.  The Board determines that this evidence is sufficient indication that the Veteran has current disabilities to warrant scheduling a VA examination to assess the existence and etiology of his right shoulder, right wrist, and right ankle disabilities.  

Left 5th finger disability

Service treatment records reveal that the Veteran entered service in September 1980 with a self-reported history of fracture of the left pinky finger.  No disability was noted on the clinical examination at enlistment.  Service treatment records show that in February 1995, he fell on his left hand and was diagnosed with dislocation of the middle phalanx of the 5th finger of the left hand and volar plate fracture.   Consequently, the Veteran should be provided a VA examination to determine if he had a pre-existing left 5th finger disability that was aggravated in service beyond its natural progression.  

Left and right ear hearing loss and tinnitus

Post-service treatment notes report a diagnosis of left ear conductive hearing loss, but the June 2010 VA examiner diagnosed left ear sensorineural hearing loss.  Both air and bone conduction studies were performed at the examination, but the examiner indicated that an air conduction study was a better reflection of the hearing loss present than a bone conduction study.  Nevertheless, the examiner then offered a rationale for the negative opinion that was based on a near normal May 2008 bone conduction study.  

Further, the Veteran's service treatment records show that he was treated for left ear infections during service, and post-service treatment notes also show treatment for ear infections in the years following service.  The post-service treatment notes suggest that a relationship may exist between the Veteran's hearing loss in the left ear and his ear infections.  

As for the right ear hearing loss, the June 2010 VA examiner found no disability as defined by VA regulations in that ear.  However, the Veteran still reports hearing loss, and it has been over six years since that examination.  For these reasons, the Board finds that another VA audio examination should be conducted to assess the existence and etiology of the Veteran's left and right ear hearing loss.  

Finally, with regard to the Veteran's tinnitus, the June 2010 VA examiner associated the Veteran's tinnitus with his hearing loss.  Therefore, the claim for tinnitus is inextricably intertwined with the hearing loss service connection claims and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).   

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the existence and etiology of any right shoulder, right wrist, and right ankle disabilities present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any right shoulder, right wrist, and right ankle disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service injuries described in service treatment records and by the Veteran.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injuries or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
3.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and etiology of any left 5th finger disability.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated tests and studies should be performed. 

Based on the review of the record the physician should state a medical opinion with respect to each of the following questions.

Did the left 5th finger disability clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

If so, is there clear and unmistakable evidence that such disorder was NOT aggravated during active military service.  
 
For any pre-existing disorder that the examiner believes clearly and unmistakably was not aggravated (no permanent increase in severity) as a result of Veteran's active duty, is there a 50 percent or better probability that the disorder originated during or is otherwise etiologically related to the period of active duty?

The rationale for each opinion expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

4.  The Veteran should be afforded a VA audiological examination to determine the existence and etiology of any left and right ear hearing loss disability present during the appeal period.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the record, the examiner should confirm or rule out the presence of hearing loss disability in each ear for VA purposes during the period of the claims.  If the examiner determines that hearing loss disability has not been present during the appeal period, the examiner should explain the basis for his or her conclusion. 

If the examiner determines that hearing loss disability has been present for any portion of the period of the appeal, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is etiologically related to noise exposure or ear infections during service or is otherwise a result of the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



